          Case 2:17-cv-10721-JTM-JVM Document 303 Filed 12/17/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM;
 TIFFANY LACROIX; and SILENCE IS                         Civil Action No. 17-10721
 VIOLENCE,
                                                         Section H
            Plaintiffs,                                  Judge Jane Triche Milazzo

 v.                                                      Division 1
                                                         Magistrate Judge Janis van Meerveld
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 JASON NAPOLI; ARTHUR MITCHELL;
 LAURA RODRIGUE; in their individual
 capacities,

            Defendants.


                               NOTICE OF CORRECTED EXHIBITS

           Plaintiff Renata Singleton, through undersigned counsel, hereby files this notice of

corrected exhibits to correct inadvertent errors in the filing of her Opposition to Individual

Defendants’ Motion for Summary Judgment (Dkt. No. 294).

           Plaintiffs attach 7 exhibits that were incomplete or erroneous:

      •    Exhibit 13 has been updated to include a cover page and remove an erroneous page

           number. It should replace Dkt. No. 294-16.

      •    Exhibit 15 was erroneously not included in Plaintiff’s filing. It should replace Dkt. No.

           294-18 (a different document which was mislabeled as Exhibit 15).

      •    Exhibit 17 was erroneously not included in Plaintiff’s filing. It should replace Dkt. No.

           294-20 (a different document which was mislabeled as Exhibit 17).




                                                    1
       Case 2:17-cv-10721-JTM-JVM Document 303 Filed 12/17/20 Page 2 of 4




   •    Exhibit 19 was erroneously not included in Plaintiff’s filing. It should replace Dkt. No.

        294-22 (a different document which was mislabeled as Exhibit 19).

   •    Exhibit 27 was erroneously not included in Plaintiff’s filing. It should replace Dkt. No.

        294-30 (a different document which was mislabeled as Exhibit 27).

   •    Exhibit 30 was erroneously not included in Plaintiff’s filing. It should replace Dkt. No.

        294-33 (a different document which was mislabeled as Exhibit 30).

   •    Exhibit 32 was erroneously not included in Plaintiff’s filing. It should replace Dkt. No.

        294-35 (a different document which was mislabeled as Exhibit 32).


Dated: December 17, 2020                              Respectfully Submitted,


                                                      s/ Laura Gaztambide Arandes

Katherine Chamblee-Ryan (pro hac vice)                Mariana Kovel (pro hac vice)
Tara Mikkilineni (pro hac vice)                       American Civil Liberties Union Foundation
Ryan C. Downer (pro hac vice)                         125 Broad Street, 18th Floor
Laura Gaztambide Arandes (pro hac vice)               New York, NY 10004
Jeffrey Stein (pro hac vice)                          Tel: (646) 905-8870
Civil Rights Corps                                    mkovel@aclu.org
1601 Connecticut Avenue NW, Suite 800
Washington, D.C. 20009
Tel: (202) 844-4975

Somil Trivedi (pro hac vice)                          Bruce Hamilton
American Civil Liberties Union Foundation             La. Bar No. 33170
915 15th Street NW                                    ACLU Foundation of Louisiana
Washington, DC 20005                                  1340 Poydras St., Suite 2160
Tel: (202) 715-0802                                   New Orleans, LA 70156
                                                      Tel: (504) 522-0628




                                                 2
      Case 2:17-cv-10721-JTM-JVM Document 303 Filed 12/17/20 Page 3 of 4




 Gerald S. Sachs (pro hac vice)           Sarah S. Brooks (pro hac vice)
 Venable LLP DC                           Venable LLP
 600 Massachusetts Ave. NW                2049 Century Park East, Suite 2300
 Washington, DC 20001                     Los Angeles, CA 90067
 Tel: (202) 344-4269                      Tel: (310) 229-0408

 Allison B. Gotfried (pro hac vice)       Michael S. Blume (pro hac vice)
 Venable LLP                              Venable LLP
 1270 Avenue of the Americas              1270 Avenue of the Americas
 24th Floor                               24th Floor
 New York, NY 10020                       New York, NY 10020
 Tel: (212) 370-6227                      Tel: (212) 370-5500


Attorneys for Plaintiffs




                                      3
      Case 2:17-cv-10721-JTM-JVM Document 303 Filed 12/17/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on December 17, 2020, I electronically filed the foregoing Notice of
Corrected Exhibits using the CM-ECF System, which caused notice to be sent to via email to all
counsel of record.



                                                   s/ Laura Gaztambide Arandes




                                              4
